NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                  JAMES LAWRENCE DEWIG, Petitioner.

                         No. 1 CA-CR 17-0578 PRPC
                              FILED 2-20-2018


     Petition for Review from the Superior Court in Mohave County
                            No. S8015CR12481
              The Honorable Steven F. Conn, Judge (Retired)

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Mohave County Attorney’s Office, Kingman
By Matthew J. Smith
Counsel for Respondent

James Lawrence Dewig, Tucson
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jon W. Thompson, Judge Peter B. Swann, and Judge James
P. Beene delivered the decision of the Court.
                             STATE v. DEWIG
                            Decision of the Court

P E R C U R I A M:

¶1             Petitioner James Lawrence Dewig seeks review of the
superior court’s order denying his petition for post-conviction relief, filed
pursuant to Arizona Rule of Criminal Procedure 32.1. This is the
petitioner’s fourth successive petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that petitioner has not shown an abuse of discretion.

¶4            Accordingly, we grant review and deny relief.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         2